On petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit. Motion of petitioner for leave to proceed in forma pauperis and the petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Seventh Circuit for further consideration in light of that court’s en banc opinion in United States v. Corner, 598 F.3d 411 (CA7 2010).
Justice Kagan took no part in the consideration or decision of this motion and this petition.
Same case below, 352 Fed. Appx. 112.